IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 99-41471
                                             _______________



                                           TERRY MITCHELL,

                                                               Plaintiff-Appellant,

                                                  VERSUS

                               UNION PACIFIC RAILROAD COMPANY,

                                                               Defendant-Appellee.


                                      _________________________

                              Appeal from the United States District Court
                                   for the Eastern District of Texas
                                   (Dist. Ct. No. 2:98-CV-129-DF)
                                    _________________________
                                          December 11, 2000



Before POLITZ, SMITH, and PARKER,                      asserts injury resulting from the employer’s
  Circuit Judges.                                      negligence. The district court found the action
                                                       time-barred and entered summary judgment.
PER CURIAM:*
                                                          We have reviewed the briefs and applicable
   In this FELA case, the plaintiff employee           law and pertinent portions of the record and
                                                       have heard the arguments of counsel. The
                                                       district court properly applied the statute of
   *
     Pursuant to 5TH CIR. R. 47.5, the court has       limitations.
determined that this opinion should not be pub-
lished and is not precedent except under the limited       AFFIRMED.
circumstances set forth in 5TH CIR. R. 47.5.4.